
	

115 HR 971 IH: Surviving Spouse Contracting Preference Act
U.S. House of Representatives
2017-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		1st Session
		H. R. 971
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2017
			Ms. Meng introduced the following bill; which was referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to treat small businesses, owned by surviving spouses of 
members of the Armed Forces killed in the line of duty, as small business concerns owned and
			 controlled by veterans for purposes of contracting goals and preferences
			 of the Department of Veterans Affairs, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Surviving Spouse Contracting Preference Act.2.Treatment of businesses owned by surviving spouses of members of the Armed Forces for purposes of Department of Veterans Affairs contracting goals and preferences (a)In generalSection 8127 of title 38, United States Code, is amended—(1)by redesignating subsections (h) through (k) as subsections (i) through (l), respectively; and(2)by inserting after subsection (g) the following new subsection (h):(h)Treatment of businesses after death of member(1)If a member of the Armed Forces is killed in the line of duty in the active military, naval, or air service, the surviving spouse of such member who acquires ownership rights in a small business concern shall, for the period described in paragraph (2), be treated as the surviving spouse of a service-disabled veteran described in section 3(q)(2)(C)(i) of the Small Business Act (15 U.S.C. 632(q)(2)(C)(i)).(2)The period referred to in paragraph (1) is the period beginning on the date on which the member of the Armed Forces dies and ending on the earliest of the following dates:(A)The date on which the surviving spouse of the member remarries.(B)The date on which the surviving spouse relinquishes such ownership interest in the small business concern..(b)Effective dateSubsection (h) of section 8127 of such title, as added by subsection (a), shall take effect on the date of the enactment of this Act and shall apply with respect to the deaths of members of the Armed Forces occurring on or after such date.
